 1                                                   THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   FOUR SEASONS ROOFING AND
     REMODEL SERVICES, INC., a Washington
10   corporation,
11                                      Plaintiff,
12                                                         Case No. 2:19-cv-01166-MJP
              v.
13                                                         STIPULATION AND ORDER
     UNITED SPECIALTY INSURANCE                            EXTENDING DEADLINE FOR
     COMPANY, a foreign insurance company,
14                                                         DEFENDANTS TO ANSWER
     EVANSTON INSURANCE COMPANY fka                        PLAINTIFF'S AMENDED
     ALATERRA EXCESS AND SURPLUS
15                                                         COMPLAINT
     COMPANY, a foreign corporation;
     INTERNATIONAL INSURANCE
16                                                         NOTE ON MOTION CALENDAR:
     COMPANY OF HANOVER, a foreign                         August 5, 2019
     corporation; FIRST MERCURY
17   INSURANCE COMPANY, a foreign
     corporation,
18
                                    Defendants.
19

20            Plaintiff and Defendants, by and through their respective counsel, hereby stipulate that
21   the time for Defendants to answer or otherwise respond to Plaintiff’s Amended Complaint shall
22   be extended to Friday, August 9, 2019.
23            STIPULATED and respectfully submitted 5th day of August, 2019.
24   GHANDOUR LAW, LLC                               LANE POWELL PC
25
     BY: s/ Rima I. Ghandour         BY: s/ Stephania Denton
26      Rima I. Ghandour, WSBA No. 42204  Stephania Denton,WSBA No. 21920
     Attorneys for Plaintiff         Attorneys for Defendant United Specialty
27                                   Insurance Company
     STIPULATION AND ORDER EXTENDING DEADLINE                     LANE POWELL PC
                                                           1420 FIFTH AVENUE, SUITE 4200
     FOR DEFENDANTS TO ANSWER PLAINTIFF'S                           P.O. BOX 91302
     AMENDED COMPLAINT: 2:19-CV-01166 - 1                     SEATTLE, WA 98111-9402
                                                                             206.223.7000 FAX: 206.223.7107
     999999.0040/7746393.1
 1                                 BULLIVANT HOUSER BAILEY PC
 2                                 By: s/ Michael McCormack
                                      Michael McCormack, WSBA No. 15006
 3
                                      Jon S. Bogdanov, WSBA No. 52857
 4                                 Attorneys for Defendant Evanston Insurance
                                   Company fka Alterra Excess and Surplus Company
 5

 6                                 LETHER & ASSOCIATES, PLLC
 7
                                   By: s/ Sam Colito
 8                                    Sam Colito, WSBA No. 42529
                                      Thomas Lether, WSBA No. 18080
 9                                 Attorneys for Defendant First Mercury Insurance
                                   Company
10

11
                                   SOHA & LANG, PS
12
                                   By: s/ Gary Sparling
13                                    Gary Sparling, WSBA NO. 23208
                                   Attorneys for Defendant HDI Global Specialty SE
14                                 fka International Insurance Company of Hannover
                                   SE
15

16

17

18
19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER EXTENDING DEADLINE                   LANE POWELL PC
                                                         1420 FIFTH AVENUE, SUITE 4200
     FOR DEFENDANTS TO ANSWER PLAINTIFF'S                         P.O. BOX 91302
     AMENDED COMPLAINT: 2:19-CV-01166 - 2                   SEATTLE, WA 98111-9402
                                                          206.223.7000 FAX: 206.223.7107
     999999.0040/7746393.1
 1                                               ORDER

 2            Based upon the foregoing Stipulation,

 3            IT IS HEREBY ORDERED that Defendants shall have until Friday, August 9, 2019, to

 4   answer, move, or otherwise respond to Plaintiff’s Amended Complaint.

 5            DATED this 7th day of August, 2019.

 6



                                                       A
 7

 8
                                                       Marsha J. Pechman
 9
                                                       United States District Judge
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER EXTENDING DEADLINE                                 LANE POWELL PC
                                                                       1420 FIFTH AVENUE, SUITE 4200
     FOR DEFENDANTS TO ANSWER PLAINTIFF'S                                       P.O. BOX 91302
     AMENDED COMPLAINT: 2:19-CV-01166 - 3                                 SEATTLE, WA 98111-9402
                                                                        206.223.7000 FAX: 206.223.7107
     999999.0040/7746393.1
 1                                   CERTIFICATE OF SERVICE
 2            The undersigned certifies under penalty of perjury under the laws of the United States,

 3   that on the 5th day of August, 2019, the document attached hereto was presented to the Clerk of

 4   the Court for filing and uploading to the CM/ECF system. In accordance with their ECF

 5   registration agreement and the Court’s rules, the Clerk of the Court will send e-mail notification

 6   of such filing to all CM/ECF participants.

 7    Attorneys for Plaintiff:                         Attorneys for Defendant Evanston Insurance
                                                       Company fka Alterra Excess and Surplus
 8                                                     Company:
      Rima I. Ghandour, WSBA No. 42204
 9    Ghandour Law, LLC
      319 SW Washington Street, Suite 301              Michael McCormack, WSBA No. 15006
10    Portland, OR 97204                               Jon S. Bogdanov, WSBA No. 52857
      rima@ghandourlaw.com                             Bullivant Houser Bailey PC
11                                                     1700 Seventh Avenue, Suite 1810
                                                       Seattle, WA 98101-1397
12                                                     michael. mccormack@bullivant.com
                                                       jon.bogdanov@bullivant.com
13
      Attorneys for Defendant First Mercury            Attorneys for Defendant HDI Global
14    Insurance Company:                               Specialty SE f/k/a International Insurance
                                                       Company of Hannover SE:
15    Sam Colito, WSBA No. 42529
      Thomas Lether, WSBA No. 18089                    Gary Sparling, WSBA No. 23208
16    Lether & Associates, PLLC                        Soha & Lang, PS
      1848 Westlake Avenue N., Suite 100               1325 Fourth Avenue, Suite 2000
17    Seattle, WA 98109                                Seattle, WA 981012570
      scolito@letherlaw.com                            sparling@sohalang.com
18    tlether@letherlaw.com
19

20
              DATED this 5th day of August, 2019, at Seattle, Washington.
21

22                                                s/ Lou Rosenkranz
                                                  Lou Rosenkranz, Legal Assistant
23

24

25

26

27
     STIPULATION AND ORDER EXTENDING DEADLINE                                     LANE POWELL PC
                                                                           1420 FIFTH AVENUE, SUITE 4200
     FOR DEFENDANTS TO ANSWER PLAINTIFF'S                                           P.O. BOX 91302
     AMENDED COMPLAINT: 2:19-CV-01166 - 4                                     SEATTLE, WA 98111-9402
                                                                            206.223.7000 FAX: 206.223.7107
     999999.0040/7746393.1
